Order of the Supreme Court, New York County (Ascione, J.), entered June 8, 1983, denying plaintiff’s motion for summary judgment against defendant Cipico Construction Inc., doing business as Cipico-Muratore, affirmed, without costs, without prejudice to plaintiff renewing said motion four months after the date of the order entered hereon. It appears that defendant Cipico needs documents in the possession of the trustee in bankruptcy of its joint venturer, Anthony Muratore Contracting Co., Inc., in order to defend. Thus, Special Term did not abuse its discretion in denying plaintiff’s motion for summary judgment (see Jered Contr. Corp. v New York City Tr. Auth., 22 NY2d 187). We have, however, given plaintiff the option of renewing its motion in four months. This should afford defendant sufficient time to obtain such documents from the trustee or seek the assistance of the Bankruptcy Court in obtaining them. Concur — Asch, J. P., Silverman, Bloom, Fein and Kassal, JJ.